UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07851 Franklin Fund Allocator Series (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 12/31 Date of reporting period: 6/30/15 Item 1. Proxy Voting Records. Franklin Conservative Allocation Fund FRANKLIN ALTERNATIVE STRATEGIES FUNDS Meeting Date:APR 07, 2015 Record Date:JAN 27, 2015 Meeting Type:SPECIAL Ticker: Security ID:35241W401 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward I. Altman Management For Echo Vote 1.2 Elect Director Ann Torre Bates Management For Echo Vote 1.3 Elect Director Burton J. Greenwald Management For Echo Vote 1.4 Elect Director Keith E. Mitchell Management For Echo Vote 1.5 Elect Director David W. Niemiec Management For Echo Vote 1.6 Elect Director Charles Rubens, II Management For Echo Vote 1.7 Elect Director Jan Hopkins Trachtman Management For Echo Vote 1.8 Elect Director Robert E. Wade Management For Echo Vote 1.9 Elect Director Gregory H. Williams Management For Echo Vote 1.10 Elect Director Gregory E. Johnson Management For Echo Vote 1.11 Elect Director Jennifer M. Johnson Management For Echo Vote FRANKLIN ALTERNATIVE STRATEGIES FUNDS Meeting Date:APR 07, 2015 Record Date:JAN 27, 2015 Meeting Type:SPECIAL Ticker: Security ID:35241W880 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward I. Altman Management For Echo Vote 1.2 Elect Director Ann Torre Bates Management For Echo Vote 1.3 Elect Director Burton J. Greenwald Management For Echo Vote 1.4 Elect Director Keith E. Mitchell Management For Echo Vote 1.5 Elect Director David W. Niemiec Management For Echo Vote 1.6 Elect Director Charles Rubens, II Management For Echo Vote 1.7 Elect Director Jan Hopkins Trachtman Management For Echo Vote 1.8 Elect Director Robert E. Wade Management For Echo Vote 1.9 Elect Director Gregory H. Williams Management For Echo Vote 1.10 Elect Director Gregory E. Johnson Management For Echo Vote 1.11 Elect Director Jennifer M. Johnson Management For Echo Vote FRANKLIN MANAGED TRUST Meeting Date:MAY 18, 2015 Record Date:JAN 27, 2015 Meeting Type:SPECIAL Ticker:FRDPX Security ID:353825888 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward I. Altman Management For Echo Vote 1.2 Elect Director Ann Torre Bates Management For Echo Vote 1.3 Elect Director Burton J. Greenwald Management For Echo Vote 1.4 Elect Director Keith E. Mitchell Management For Echo Vote 1.5 Elect Director David W. Niemiec Management For Echo Vote 1.6 Elect Director Charles Rubens, II Management For Echo Vote 1.7 Elect Director Jan Hopkins Trachtman Management For Echo Vote 1.8 Elect Director Robert E. Wade Management For Echo Vote 1.9 Elect Director Gregory H. Williams Management For Echo Vote 1.10 Elect Director Gregory E. Johnson Management For Echo Vote 1.11 Elect Director Jennifer M. Johnson Management For Echo Vote 1.12 Elect Director William J. Lippman Management For Echo Vote 3 Approve Multi-Manager Structure Management For Echo Vote FRANKLIN MUTUAL SERIES FUND INC. Meeting Date:APR 07, 2015 Record Date:JAN 27, 2015 Meeting Type:SPECIAL Ticker:FMEUX Security ID:354026791 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward I. Altman Management For Echo Vote 1.2 Elect Director Ann Torre Bates Management For Echo Vote 1.3 Elect Director Burton J. Greenwald Management For Echo Vote 1.4 Elect Director Keith Mitchell Management For Echo Vote 1.5 Elect Director David W. Niemiec Management For Echo Vote 1.6 Elect Director Charles Rubens, II Management For Echo Vote 1.7 Elect Director Jan Hopkins Trachtman Management For Echo Vote 1.8 Elect Director Robert E. Wade Management For Echo Vote 1.9 Elect Director Gregory H. Williams Management For Echo Vote 1.10 Elect Director Gregory E. Johnson Management For Echo Vote 1.11 Elect Director Peter A. Langerman Management For Echo Vote 2 Approve Change of Fundamental Investment Restriction Regarding Investments In Commodities Management For Echo Vote 3 Approve Multi-Manager Structure Management For Echo Vote 5 Approve Subadvisory Agreement with Franklin Templeton Investment Management Limited Management For Echo Vote TEMPLETON GLOBAL INVESTMENT TRUST Meeting Date:JUN 30, 2015 Record Date:MAR 31, 2015 Meeting Type:SPECIAL Ticker:FFMRX Security ID:88019R526 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Change of Fundamental Investment Policy Regarding Industry Concentration Management For Echo Vote Franklin Corefolio Allocation Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Franklin Founding Funds Allocation Fund FRANKLIN MUTUAL SERIES FUND INC. Meeting Date:APR 07, 2015 Record Date:JAN 27, 2015 Meeting Type:SPECIAL Ticker:TESRX Security ID:354026742 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward I. Altman Management For Echo Vote 1.2 Elect Director Ann Torre Bates Management For Echo Vote 1.3 Elect Director Burton J. Greenwald Management For Echo Vote 1.4 Elect Director Keith E. Mitchell Management For Echo Vote 1.5 Elect Director David W. Niemiec Management For Echo Vote 1.6 Elect Director Charles Rubens, II Management For Echo Vote 1.7 Elect Director Jan Hopkins Trachtman Management For Echo Vote 1.8 Elect Director Robert E. Wade Management For Echo Vote 1.9 Elect Director Gregory H. Williams Management For Echo Vote 1.10 Elect Director Gregory E. Johnson Management For Echo Vote 1.11 Elect Director Peter A. Langerman Management For Echo Vote 2 Approve Change of Fundamental Investment Restriction Regarding Investments In Commodities Management For Echo Vote 3 Approve "Manager of Managers" Structure Management For Echo Vote 6a Institute Procedures to Prevent Investments in Companies that Contribute to Genocide or Crimes Against Humanity Shareholder Against Echo Vote 6b Institute Procedures to Prevent Investments in Companies that Contribute to Genocide or Crimes Against Humanity Shareholder Against Echo Vote 6e Institute Procedures to Prevent Investments in Companies that Contribute to Genocide or Crimes Against Humanity Shareholder Against Echo Vote Franklin Growth Allocation Fund FRANKLIN ALTERNATIVE STRATEGIES FUNDS Meeting Date:APR 07, 2015 Record Date:JAN 27, 2015 Meeting Type:SPECIAL Ticker: Security ID:35241W401 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward I. Altman Management For Echo Vote 1.2 Elect Director Ann Torre Bates Management For Echo Vote 1.3 Elect Director Burton J. Greenwald Management For Echo Vote 1.4 Elect Director Keith E. Mitchell Management For Echo Vote 1.5 Elect Director David W. Niemiec Management For Echo Vote 1.6 Elect Director Charles Rubens, II Management For Echo Vote 1.7 Elect Director Jan Hopkins Trachtman Management For Echo Vote 1.8 Elect Director Robert E. Wade Management For Echo Vote 1.9 Elect Director Gregory H. Williams Management For Echo Vote 1.10 Elect Director Gregory E. Johnson Management For Echo Vote 1.11 Elect Director Jennifer M. Johnson Management For Echo Vote FRANKLIN ALTERNATIVE STRATEGIES FUNDS Meeting Date:APR 07, 2015 Record Date:JAN 27, 2015 Meeting Type:SPECIAL Ticker: Security ID:35241W880 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward I. Altman Management For Echo Vote 1.2 Elect Director Ann Torre Bates Management For Echo Vote 1.3 Elect Director Burton J. Greenwald Management For Echo Vote 1.4 Elect Director Keith E. Mitchell Management For Echo Vote 1.5 Elect Director David W. Niemiec Management For Echo Vote 1.6 Elect Director Charles Rubens, II Management For Echo Vote 1.7 Elect Director Jan Hopkins Trachtman Management For Echo Vote 1.8 Elect Director Robert E. Wade Management For Echo Vote 1.9 Elect Director Gregory H. Williams Management For Echo Vote 1.10 Elect Director Gregory E. Johnson Management For Echo Vote 1.11 Elect Director Jennifer M. Johnson Management For Echo Vote FRANKLIN MANAGED TRUST Meeting Date:MAY 18, 2015 Record Date:JAN 27, 2015 Meeting Type:SPECIAL Ticker:FRDPX Security ID:353825888 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward I. Altman Management For Echo Vote 1.2 Elect Director Ann Torre Bates Management For Echo Vote 1.3 Elect Director Burton J. Greenwald Management For Echo Vote 1.4 Elect Director Keith E. Mitchell Management For Echo Vote 1.5 Elect Director David W. Niemiec Management For Echo Vote 1.6 Elect Director Charles Rubens, II Management For Echo Vote 1.7 Elect Director Jan Hopkins Trachtman Management For Echo Vote 1.8 Elect Director Robert E. Wade Management For Echo Vote 1.9 Elect Director Gregory H. Williams Management For Echo Vote 1.10 Elect Director Gregory E. Johnson Management For Echo Vote 1.11 Elect Director Jennifer M. Johnson Management For Echo Vote 1.12 Elect Director William J. Lippman Management For Echo Vote 3 Approve Multi-Manager Structure Management For Echo Vote FRANKLIN MUTUAL SERIES FUND INC. Meeting Date:APR 07, 2015 Record Date:JAN 27, 2015 Meeting Type:SPECIAL Ticker:FMEUX Security ID:354026791 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward I. Altman Management For Echo Vote 1.2 Elect Director Ann Torre Bates Management For Echo Vote 1.3 Elect Director Burton J. Greenwald Management For Echo Vote 1.4 Elect Director Keith Mitchell Management For Echo Vote 1.5 Elect Director David W. Niemiec Management For Echo Vote 1.6 Elect Director Charles Rubens, II Management For Echo Vote 1.7 Elect Director Jan Hopkins Trachtman Management For Echo Vote 1.8 Elect Director Robert E. Wade Management For Echo Vote 1.9 Elect Director Gregory H. Williams Management For Echo Vote 1.10 Elect Director Gregory E. Johnson Management For Echo Vote 1.11 Elect Director Peter A. Langerman Management For Echo Vote 2 Approve Change of Fundamental Investment Restriction Regarding Investments In Commodities Management For Echo Vote 3 Approve Multi-Manager Structure Management For Echo Vote 5 Approve Subadvisory Agreement with Franklin Templeton Investment Management Limited Management For Echo Vote TEMPLETON GLOBAL INVESTMENT TRUST Meeting Date:JUN 30, 2015 Record Date:MAR 31, 2015 Meeting Type:SPECIAL Ticker:FFMRX Security ID:88019R526 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Change of Fundamental Investment Policy Regarding Industry Concentration Management For Echo Vote Franklin LifeSmart 2015 Retirement Target Fund FRANKLIN ALTERNATIVE STRATEGIES FUNDS Meeting Date:APR 07, 2015 Record Date:JAN 27, 2015 Meeting Type:SPECIAL Ticker: Security ID:35241W401 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward I. Altman Management For Echo Vote 1.2 Elect Director Ann Torre Bates Management For Echo Vote 1.3 Elect Director Burton J. Greenwald Management For Echo Vote 1.4 Elect Director Keith E. Mitchell Management For Echo Vote 1.5 Elect Director David W. Niemiec Management For Echo Vote 1.6 Elect Director Charles Rubens, II Management For Echo Vote 1.7 Elect Director Jan Hopkins Trachtman Management For Echo Vote 1.8 Elect Director Robert E. Wade Management For Echo Vote 1.9 Elect Director Gregory H. Williams Management For Echo Vote 1.10 Elect Director Gregory E. Johnson Management For Echo Vote 1.11 Elect Director Jennifer M. Johnson Management For Echo Vote FRANKLIN ALTERNATIVE STRATEGIES FUNDS Meeting Date:APR 07, 2015 Record Date:JAN 27, 2015 Meeting Type:SPECIAL Ticker: Security ID:35241W880 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward I. Altman Management For Echo Vote 1.2 Elect Director Ann Torre Bates Management For Echo Vote 1.3 Elect Director Burton J. Greenwald Management For Echo Vote 1.4 Elect Director Keith E. Mitchell Management For Echo Vote 1.5 Elect Director David W. Niemiec Management For Echo Vote 1.6 Elect Director Charles Rubens, II Management For Echo Vote 1.7 Elect Director Jan Hopkins Trachtman Management For Echo Vote 1.8 Elect Director Robert E. Wade Management For Echo Vote 1.9 Elect Director Gregory H. Williams Management For Echo Vote 1.10 Elect Director Gregory E. Johnson Management For Echo Vote 1.11 Elect Director Jennifer M. Johnson Management For Echo Vote FRANKLIN MANAGED TRUST Meeting Date:MAY 18, 2015 Record Date:JAN 27, 2015 Meeting Type:SPECIAL Ticker:FRDPX Security ID:353825888 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward I. Altman Management For Echo Vote 1.2 Elect Director Ann Torre Bates Management For Echo Vote 1.3 Elect Director Burton J. Greenwald Management For Echo Vote 1.4 Elect Director Keith E. Mitchell Management For Echo Vote 1.5 Elect Director David W. Niemiec Management For Echo Vote 1.6 Elect Director Charles Rubens, II Management For Echo Vote 1.7 Elect Director Jan Hopkins Trachtman Management For Echo Vote 1.8 Elect Director Robert E. Wade Management For Echo Vote 1.9 Elect Director Gregory H. Williams Management For Echo Vote 1.10 Elect Director Gregory E. Johnson Management For Echo Vote 1.11 Elect Director Jennifer M. Johnson Management For Echo Vote 1.12 Elect Director William J. Lippman Management For Echo Vote 3 Approve Multi-Manager Structure Management For Echo Vote FRANKLIN MUTUAL SERIES FUND INC. Meeting Date:MAY 18, 2015 Record Date:JAN 27, 2015 Meeting Type:SPECIAL Ticker:TFSIX Security ID:354026767 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward I. Altman Management For Echo Vote 1.2 Elect Director Ann Torre Bates Management For Echo Vote 1.3 Elect Director Burton J. Greenwald Management For Echo Vote 1.4 Elect Director Keith Mitchell Management For Echo Vote 1.5 Elect Director David W. Niemiec Management For Echo Vote 1.6 Elect Director Charles Rubens, II Management For Echo Vote 1.7 Elect Director Jan Hopkins Trachtman Management For Echo Vote 1.8 Elect Director Robert E. Wade Management For Echo Vote 1.9 Elect Director Gregory H. Williams Management For Echo Vote 1.10 Elect Director Gregory E. Johnson Management For Echo Vote 1.11 Elect Director Peter A. Langerman Management For Echo Vote 2 Approve Change of Fundamental Investment Restrictions Management For Echo Vote 3 Approve Multi-Manager Structure Management For Echo Vote TEMPLETON GLOBAL INVESTMENT TRUST Meeting Date:JUN 30, 2015 Record Date:MAR 31, 2015 Meeting Type:SPECIAL Ticker:FFMRX Security ID:88019R526 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Change of Fundamental Investment Policy Regarding Industry Concentration Management For Echo Vote Franklin LifeSmart 2020 Retirement Target Fund FRANKLIN ALTERNATIVE STRATEGIES FUNDS Meeting Date:APR 07, 2015 Record Date:JAN 27, 2015 Meeting Type:SPECIAL Ticker: Security ID:35241W401 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward I. Altman Management For Echo Vote 1.2 Elect Director Ann Torre Bates Management For Echo Vote 1.3 Elect Director Burton J. Greenwald Management For Echo Vote 1.4 Elect Director Keith E. Mitchell Management For Echo Vote 1.5 Elect Director David W. Niemiec Management For Echo Vote 1.6 Elect Director Charles Rubens, II Management For Echo Vote 1.7 Elect Director Jan Hopkins Trachtman Management For Echo Vote 1.8 Elect Director Robert E. Wade Management For Echo Vote 1.9 Elect Director Gregory H. Williams Management For Echo Vote 1.10 Elect Director Gregory E. Johnson Management For Echo Vote 1.11 Elect Director Jennifer M. Johnson Management For Echo Vote FRANKLIN ALTERNATIVE STRATEGIES FUNDS Meeting Date:APR 07, 2015 Record Date:JAN 27, 2015 Meeting Type:SPECIAL Ticker: Security ID:35241W880 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward I. Altman Management For Echo Vote 1.2 Elect Director Ann Torre Bates Management For Echo Vote 1.3 Elect Director Burton J. Greenwald Management For Echo Vote 1.4 Elect Director Keith E. Mitchell Management For Echo Vote 1.5 Elect Director David W. Niemiec Management For Echo Vote 1.6 Elect Director Charles Rubens, II Management For Echo Vote 1.7 Elect Director Jan Hopkins Trachtman Management For Echo Vote 1.8 Elect Director Robert E. Wade Management For Echo Vote 1.9 Elect Director Gregory H. Williams Management For Echo Vote 1.10 Elect Director Gregory E. Johnson Management For Echo Vote 1.11 Elect Director Jennifer M. Johnson Management For Echo Vote FRANKLIN MANAGED TRUST Meeting Date:MAY 18, 2015 Record Date:JAN 27, 2015 Meeting Type:SPECIAL Ticker:FRDPX Security ID:353825888 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward I. Altman Management For Echo Vote 1.2 Elect Director Ann Torre Bates Management For Echo Vote 1.3 Elect Director Burton J. Greenwald Management For Echo Vote 1.4 Elect Director Keith E. Mitchell Management For Echo Vote 1.5 Elect Director David W. Niemiec Management For Echo Vote 1.6 Elect Director Charles Rubens, II Management For Echo Vote 1.7 Elect Director Jan Hopkins Trachtman Management For Echo Vote 1.8 Elect Director Robert E. Wade Management For Echo Vote 1.9 Elect Director Gregory H. Williams Management For Echo Vote 1.10 Elect Director Gregory E. Johnson Management For Echo Vote 1.11 Elect Director Jennifer M. Johnson Management For Echo Vote 1.12 Elect Director William J. Lippman Management For Echo Vote 3 Approve Multi-Manager Structure Management For Echo Vote FRANKLIN MUTUAL SERIES FUND INC. Meeting Date:MAY 18, 2015 Record Date:JAN 27, 2015 Meeting Type:SPECIAL Ticker:TFSIX Security ID:354026767 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward I. Altman Management For Echo Vote 1.2 Elect Director Ann Torre Bates Management For Echo Vote 1.3 Elect Director Burton J. Greenwald Management For Echo Vote 1.4 Elect Director Keith Mitchell Management For Echo Vote 1.5 Elect Director David W. Niemiec Management For Echo Vote 1.6 Elect Director Charles Rubens, II Management For Echo Vote 1.7 Elect Director Jan Hopkins Trachtman Management For Echo Vote 1.8 Elect Director Robert E. Wade Management For Echo Vote 1.9 Elect Director Gregory H. Williams Management For Echo Vote 1.10 Elect Director Gregory E. Johnson Management For Echo Vote 1.11 Elect Director Peter A. Langerman Management For Echo Vote 2 Approve Change of Fundamental Investment Restrictions Management For Echo Vote 3 Approve Multi-Manager Structure Management For Echo Vote TEMPLETON GLOBAL INVESTMENT TRUST Meeting Date:JUN 30, 2015 Record Date:MAR 31, 2015 Meeting Type:SPECIAL Ticker:FFMRX Security ID:88019R526 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Change of Fundamental Investment Policy Regarding Industry Concentration Management For Echo Vote Franklin LifeSmart 2025 Retirement Target Fund FRANKLIN ALTERNATIVE STRATEGIES FUNDS Meeting Date:APR 07, 2015 Record Date:JAN 27, 2015 Meeting Type:SPECIAL Ticker: Security ID:35241W401 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward I. Altman Management For Echo Vote 1.2 Elect Director Ann Torre Bates Management For Echo Vote 1.3 Elect Director Burton J. Greenwald Management For Echo Vote 1.4 Elect Director Keith E. Mitchell Management For Echo Vote 1.5 Elect Director David W. Niemiec Management For Echo Vote 1.6 Elect Director Charles Rubens, II Management For Echo Vote 1.7 Elect Director Jan Hopkins Trachtman Management For Echo Vote 1.8 Elect Director Robert E. Wade Management For Echo Vote 1.9 Elect Director Gregory H. Williams Management For Echo Vote 1.10 Elect Director Gregory E. Johnson Management For Echo Vote 1.11 Elect Director Jennifer M. Johnson Management For Echo Vote FRANKLIN ALTERNATIVE STRATEGIES FUNDS Meeting Date:APR 07, 2015 Record Date:JAN 27, 2015 Meeting Type:SPECIAL Ticker: Security ID:35241W880 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward I. Altman Management For Echo Vote 1.2 Elect Director Ann Torre Bates Management For Echo Vote 1.3 Elect Director Burton J. Greenwald Management For Echo Vote 1.4 Elect Director Keith E. Mitchell Management For Echo Vote 1.5 Elect Director David W. Niemiec Management For Echo Vote 1.6 Elect Director Charles Rubens, II Management For Echo Vote 1.7 Elect Director Jan Hopkins Trachtman Management For Echo Vote 1.8 Elect Director Robert E. Wade Management For Echo Vote 1.9 Elect Director Gregory H. Williams Management For Echo Vote 1.10 Elect Director Gregory E. Johnson Management For Echo Vote 1.11 Elect Director Jennifer M. Johnson Management For Echo Vote FRANKLIN MANAGED TRUST Meeting Date:MAY 18, 2015 Record Date:JAN 27, 2015 Meeting Type:SPECIAL Ticker:FRDPX Security ID:353825888 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward I. Altman Management For Echo Vote 1.2 Elect Director Ann Torre Bates Management For Echo Vote 1.3 Elect Director Burton J. Greenwald Management For Echo Vote 1.4 Elect Director Keith E. Mitchell Management For Echo Vote 1.5 Elect Director David W. Niemiec Management For Echo Vote 1.6 Elect Director Charles Rubens, II Management For Echo Vote 1.7 Elect Director Jan Hopkins Trachtman Management For Echo Vote 1.8 Elect Director Robert E. Wade Management For Echo Vote 1.9 Elect Director Gregory H. Williams Management For Echo Vote 1.10 Elect Director Gregory E. Johnson Management For Echo Vote 1.11 Elect Director Jennifer M. Johnson Management For Echo Vote 1.12 Elect Director William J. Lippman Management For Echo Vote 3 Approve Multi-Manager Structure Management For Echo Vote FRANKLIN MUTUAL SERIES FUND INC. Meeting Date:MAY 18, 2015 Record Date:JAN 27, 2015 Meeting Type:SPECIAL Ticker:TFSIX Security ID:354026767 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward I. Altman Management For Echo Vote 1.2 Elect Director Ann Torre Bates Management For Echo Vote 1.3 Elect Director Burton J. Greenwald Management For Echo Vote 1.4 Elect Director Keith Mitchell Management For Echo Vote 1.5 Elect Director David W. Niemiec Management For Echo Vote 1.6 Elect Director Charles Rubens, II Management For Echo Vote 1.7 Elect Director Jan Hopkins Trachtman Management For Echo Vote 1.8 Elect Director Robert E. Wade Management For Echo Vote 1.9 Elect Director Gregory H. Williams Management For Echo Vote 1.10 Elect Director Gregory E. Johnson Management For Echo Vote 1.11 Elect Director Peter A. Langerman Management For Echo Vote 2 Approve Change of Fundamental Investment Restrictions Management For Echo Vote 3 Approve Multi-Manager Structure Management For Echo Vote TEMPLETON GLOBAL INVESTMENT TRUST Meeting Date:JUN 30, 2015 Record Date:MAR 31, 2015 Meeting Type:SPECIAL Ticker:FFMRX Security ID:88019R526 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Change of Fundamental Investment Policy Regarding Industry Concentration Management For Echo Vote Franklin LifeSmart 2030 Retirement Target Fund FRANKLIN ALTERNATIVE STRATEGIES FUNDS Meeting Date:APR 07, 2015 Record Date:JAN 27, 2015 Meeting Type:SPECIAL Ticker: Security ID:35241W401 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward I. Altman Management For Echo Vote 1.2 Elect Director Ann Torre Bates Management For Echo Vote 1.3 Elect Director Burton J. Greenwald Management For Echo Vote 1.4 Elect Director Keith E. Mitchell Management For Echo Vote 1.5 Elect Director David W. Niemiec Management For Echo Vote 1.6 Elect Director Charles Rubens, II Management For Echo Vote 1.7 Elect Director Jan Hopkins Trachtman Management For Echo Vote 1.8 Elect Director Robert E. Wade Management For Echo Vote 1.9 Elect Director Gregory H. Williams Management For Echo Vote 1.10 Elect Director Gregory E. Johnson Management For Echo Vote 1.11 Elect Director Jennifer M. Johnson Management For Echo Vote FRANKLIN ALTERNATIVE STRATEGIES FUNDS Meeting Date:APR 07, 2015 Record Date:JAN 27, 2015 Meeting Type:SPECIAL Ticker: Security ID:35241W880 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward I. Altman Management For Echo Vote 1.2 Elect Director Ann Torre Bates Management For Echo Vote 1.3 Elect Director Burton J. Greenwald Management For Echo Vote 1.4 Elect Director Keith E. Mitchell Management For Echo Vote 1.5 Elect Director David W. Niemiec Management For Echo Vote 1.6 Elect Director Charles Rubens, II Management For Echo Vote 1.7 Elect Director Jan Hopkins Trachtman Management For Echo Vote 1.8 Elect Director Robert E. Wade Management For Echo Vote 1.9 Elect Director Gregory H. Williams Management For Echo Vote 1.10 Elect Director Gregory E. Johnson Management For Echo Vote 1.11 Elect Director Jennifer M. Johnson Management For Echo Vote FRANKLIN MANAGED TRUST Meeting Date:MAY 18, 2015 Record Date:JAN 27, 2015 Meeting Type:SPECIAL Ticker:FRDPX Security ID:353825888 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward I. Altman Management For Echo Vote 1.2 Elect Director Ann Torre Bates Management For Echo Vote 1.3 Elect Director Burton J. Greenwald Management For Echo Vote 1.4 Elect Director Keith E. Mitchell Management For Echo Vote 1.5 Elect Director David W. Niemiec Management For Echo Vote 1.6 Elect Director Charles Rubens, II Management For Echo Vote 1.7 Elect Director Jan Hopkins Trachtman Management For Echo Vote 1.8 Elect Director Robert E. Wade Management For Echo Vote 1.9 Elect Director Gregory H. Williams Management For Echo Vote 1.10 Elect Director Gregory E. Johnson Management For Echo Vote 1.11 Elect Director Jennifer M. Johnson Management For Echo Vote 1.12 Elect Director William J. Lippman Management For Echo Vote 3 Approve Multi-Manager Structure Management For Echo Vote FRANKLIN MUTUAL SERIES FUND INC. Meeting Date:MAY 18, 2015 Record Date:JAN 27, 2015 Meeting Type:SPECIAL Ticker:TFSIX Security ID:354026767 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward I. Altman Management For Echo Vote 1.2 Elect Director Ann Torre Bates Management For Echo Vote 1.3 Elect Director Burton J. Greenwald Management For Echo Vote 1.4 Elect Director Keith Mitchell Management For Echo Vote 1.5 Elect Director David W. Niemiec Management For Echo Vote 1.6 Elect Director Charles Rubens, II Management For Echo Vote 1.7 Elect Director Jan Hopkins Trachtman Management For Echo Vote 1.8 Elect Director Robert E. Wade Management For Echo Vote 1.9 Elect Director Gregory H. Williams Management For Echo Vote 1.10 Elect Director Gregory E. Johnson Management For Echo Vote 1.11 Elect Director Peter A. Langerman Management For Echo Vote 2 Approve Change of Fundamental Investment Restrictions Management For Echo Vote 3 Approve Multi-Manager Structure Management For Echo Vote TEMPLETON GLOBAL INVESTMENT TRUST Meeting Date:JUN 30, 2015 Record Date:MAR 31, 2015 Meeting Type:SPECIAL Ticker:FFMRX Security ID:88019R526 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Change of Fundamental Investment Policy Regarding Industry Concentration Management For Echo Vote Franklin LifeSmart 2035 Retirement Target Fund FRANKLIN ALTERNATIVE STRATEGIES FUNDS Meeting Date:APR 07, 2015 Record Date:JAN 27, 2015 Meeting Type:SPECIAL Ticker: Security ID:35241W401 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward I. Altman Management For Echo Vote 1.2 Elect Director Ann Torre Bates Management For Echo Vote 1.3 Elect Director Burton J. Greenwald Management For Echo Vote 1.4 Elect Director Keith E. Mitchell Management For Echo Vote 1.5 Elect Director David W. Niemiec Management For Echo Vote 1.6 Elect Director Charles Rubens, II Management For Echo Vote 1.7 Elect Director Jan Hopkins Trachtman Management For Echo Vote 1.8 Elect Director Robert E. Wade Management For Echo Vote 1.9 Elect Director Gregory H. Williams Management For Echo Vote 1.10 Elect Director Gregory E. Johnson Management For Echo Vote 1.11 Elect Director Jennifer M. Johnson Management For Echo Vote FRANKLIN ALTERNATIVE STRATEGIES FUNDS Meeting Date:APR 07, 2015 Record Date:JAN 27, 2015 Meeting Type:SPECIAL Ticker: Security ID:35241W880 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward I. Altman Management For Echo Vote 1.2 Elect Director Ann Torre Bates Management For Echo Vote 1.3 Elect Director Burton J. Greenwald Management For Echo Vote 1.4 Elect Director Keith E. Mitchell Management For Echo Vote 1.5 Elect Director David W. Niemiec Management For Echo Vote 1.6 Elect Director Charles Rubens, II Management For Echo Vote 1.7 Elect Director Jan Hopkins Trachtman Management For Echo Vote 1.8 Elect Director Robert E. Wade Management For Echo Vote 1.9 Elect Director Gregory H. Williams Management For Echo Vote 1.10 Elect Director Gregory E. Johnson Management For Echo Vote 1.11 Elect Director Jennifer M. Johnson Management For Echo Vote FRANKLIN MANAGED TRUST Meeting Date:MAY 18, 2015 Record Date:JAN 27, 2015 Meeting Type:SPECIAL Ticker:FRDPX Security ID:353825888 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward I. Altman Management For Echo Vote 1.2 Elect Director Ann Torre Bates Management For Echo Vote 1.3 Elect Director Burton J. Greenwald Management For Echo Vote 1.4 Elect Director Keith E. Mitchell Management For Echo Vote 1.5 Elect Director David W. Niemiec Management For Echo Vote 1.6 Elect Director Charles Rubens, II Management For Echo Vote 1.7 Elect Director Jan Hopkins Trachtman Management For Echo Vote 1.8 Elect Director Robert E. Wade Management For Echo Vote 1.9 Elect Director Gregory H. Williams Management For Echo Vote 1.10 Elect Director Gregory E. Johnson Management For Echo Vote 1.11 Elect Director Jennifer M. Johnson Management For Echo Vote 1.12 Elect Director William J. Lippman Management For Echo Vote 3 Approve Multi-Manager Structure Management For Echo Vote FRANKLIN MUTUAL SERIES FUND INC. Meeting Date:MAY 18, 2015 Record Date:JAN 27, 2015 Meeting Type:SPECIAL Ticker:TFSIX Security ID:354026767 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward I. Altman Management For Echo Vote 1.2 Elect Director Ann Torre Bates Management For Echo Vote 1.3 Elect Director Burton J. Greenwald Management For Echo Vote 1.4 Elect Director Keith Mitchell Management For Echo Vote 1.5 Elect Director David W. Niemiec Management For Echo Vote 1.6 Elect Director Charles Rubens, II Management For Echo Vote 1.7 Elect Director Jan Hopkins Trachtman Management For Echo Vote 1.8 Elect Director Robert E. Wade Management For Echo Vote 1.9 Elect Director Gregory H. Williams Management For Echo Vote 1.10 Elect Director Gregory E. Johnson Management For Echo Vote 1.11 Elect Director Peter A. Langerman Management For Echo Vote 2 Approve Change of Fundamental Investment Restrictions Management For Echo Vote 3 Approve Multi-Manager Structure Management For Echo Vote TEMPLETON GLOBAL INVESTMENT TRUST Meeting Date:JUN 30, 2015 Record Date:MAR 31, 2015 Meeting Type:SPECIAL Ticker:FFMRX Security ID:88019R526 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Change of Fundamental Investment Policy Regarding Industry Concentration Management For Echo Vote Franklin LifeSmart 2040 Retirement Target Fund FRANKLIN ALTERNATIVE STRATEGIES FUNDS Meeting Date:APR 07, 2015 Record Date:JAN 27, 2015 Meeting Type:SPECIAL Ticker: Security ID:35241W401 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward I. Altman Management For Echo Vote 1.2 Elect Director Ann Torre Bates Management For Echo Vote 1.3 Elect Director Burton J. Greenwald Management For Echo Vote 1.4 Elect Director Keith E. Mitchell Management For Echo Vote 1.5 Elect Director David W. Niemiec Management For Echo Vote 1.6 Elect Director Charles Rubens, II Management For Echo Vote 1.7 Elect Director Jan Hopkins Trachtman Management For Echo Vote 1.8 Elect Director Robert E. Wade Management For Echo Vote 1.9 Elect Director Gregory H. Williams Management For Echo Vote 1.10 Elect Director Gregory E. Johnson Management For Echo Vote 1.11 Elect Director Jennifer M. Johnson Management For Echo Vote FRANKLIN ALTERNATIVE STRATEGIES FUNDS Meeting Date:APR 07, 2015 Record Date:JAN 27, 2015 Meeting Type:SPECIAL Ticker: Security ID:35241W880 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward I. Altman Management For Echo Vote 1.2 Elect Director Ann Torre Bates Management For Echo Vote 1.3 Elect Director Burton J. Greenwald Management For Echo Vote 1.4 Elect Director Keith E. Mitchell Management For Echo Vote 1.5 Elect Director David W. Niemiec Management For Echo Vote 1.6 Elect Director Charles Rubens, II Management For Echo Vote 1.7 Elect Director Jan Hopkins Trachtman Management For Echo Vote 1.8 Elect Director Robert E. Wade Management For Echo Vote 1.9 Elect Director Gregory H. Williams Management For Echo Vote 1.10 Elect Director Gregory E. Johnson Management For Echo Vote 1.11 Elect Director Jennifer M. Johnson Management For Echo Vote FRANKLIN MANAGED TRUST Meeting Date:MAY 18, 2015 Record Date:JAN 27, 2015 Meeting Type:SPECIAL Ticker:FRDPX Security ID:353825888 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward I. Altman Management For Echo Vote 1.2 Elect Director Ann Torre Bates Management For Echo Vote 1.3 Elect Director Burton J. Greenwald Management For Echo Vote 1.4 Elect Director Keith E. Mitchell Management For Echo Vote 1.5 Elect Director David W. Niemiec Management For Echo Vote 1.6 Elect Director Charles Rubens, II Management For Echo Vote 1.7 Elect Director Jan Hopkins Trachtman Management For Echo Vote 1.8 Elect Director Robert E. Wade Management For Echo Vote 1.9 Elect Director Gregory H. Williams Management For Echo Vote 1.10 Elect Director Gregory E. Johnson Management For Echo Vote 1.11 Elect Director Jennifer M. Johnson Management For Echo Vote 1.12 Elect Director William J. Lippman Management For Echo Vote 3 Approve Multi-Manager Structure Management For Echo Vote FRANKLIN MUTUAL SERIES FUND INC. Meeting Date:MAY 18, 2015 Record Date:JAN 27, 2015 Meeting Type:SPECIAL Ticker:TFSIX Security ID:354026767 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward I. Altman Management For Echo Vote 1.2 Elect Director Ann Torre Bates Management For Echo Vote 1.3 Elect Director Burton J. Greenwald Management For Echo Vote 1.4 Elect Director Keith Mitchell Management For Echo Vote 1.5 Elect Director David W. Niemiec Management For Echo Vote 1.6 Elect Director Charles Rubens, II Management For Echo Vote 1.7 Elect Director Jan Hopkins Trachtman Management For Echo Vote 1.8 Elect Director Robert E. Wade Management For Echo Vote 1.9 Elect Director Gregory H. Williams Management For Echo Vote 1.10 Elect Director Gregory E. Johnson Management For Echo Vote 1.11 Elect Director Peter A. Langerman Management For Echo Vote 2 Approve Change of Fundamental Investment Restrictions Management For Echo Vote 3 Approve Multi-Manager Structure Management For Echo Vote TEMPLETON GLOBAL INVESTMENT TRUST Meeting Date:JUN 30, 2015 Record Date:MAR 31, 2015 Meeting Type:SPECIAL Ticker:FFMRX Security ID:88019R526 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Change of Fundamental Investment Policy Regarding Industry Concentration Management For Echo Vote Franklin LifeSmart 2045 Retirement Target Fund FRANKLIN ALTERNATIVE STRATEGIES FUNDS Meeting Date:APR 07, 2015 Record Date:JAN 27, 2015 Meeting Type:SPECIAL Ticker: Security ID:35241W401 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward I. Altman Management For Echo Vote 1.2 Elect Director Ann Torre Bates Management For Echo Vote 1.3 Elect Director Burton J. Greenwald Management For Echo Vote 1.4 Elect Director Keith E. Mitchell Management For Echo Vote 1.5 Elect Director David W. Niemiec Management For Echo Vote 1.6 Elect Director Charles Rubens, II Management For Echo Vote 1.7 Elect Director Jan Hopkins Trachtman Management For Echo Vote 1.8 Elect Director Robert E. Wade Management For Echo Vote 1.9 Elect Director Gregory H. Williams Management For Echo Vote 1.10 Elect Director Gregory E. Johnson Management For Echo Vote 1.11 Elect Director Jennifer M. Johnson Management For Echo Vote FRANKLIN ALTERNATIVE STRATEGIES FUNDS Meeting Date:APR 07, 2015 Record Date:JAN 27, 2015 Meeting Type:SPECIAL Ticker: Security ID:35241W880 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward I. Altman Management For Echo Vote 1.2 Elect Director Ann Torre Bates Management For Echo Vote 1.3 Elect Director Burton J. Greenwald Management For Echo Vote 1.4 Elect Director Keith E. Mitchell Management For Echo Vote 1.5 Elect Director David W. Niemiec Management For Echo Vote 1.6 Elect Director Charles Rubens, II Management For Echo Vote 1.7 Elect Director Jan Hopkins Trachtman Management For Echo Vote 1.8 Elect Director Robert E. Wade Management For Echo Vote 1.9 Elect Director Gregory H. Williams Management For Echo Vote 1.10 Elect Director Gregory E. Johnson Management For Echo Vote 1.11 Elect Director Jennifer M. Johnson Management For Echo Vote FRANKLIN MANAGED TRUST Meeting Date:MAY 18, 2015 Record Date:JAN 27, 2015 Meeting Type:SPECIAL Ticker:FRDPX Security ID:353825888 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward I. Altman Management For Echo Vote 1.2 Elect Director Ann Torre Bates Management For Echo Vote 1.3 Elect Director Burton J. Greenwald Management For Echo Vote 1.4 Elect Director Keith E. Mitchell Management For Echo Vote 1.5 Elect Director David W. Niemiec Management For Echo Vote 1.6 Elect Director Charles Rubens, II Management For Echo Vote 1.7 Elect Director Jan Hopkins Trachtman Management For Echo Vote 1.8 Elect Director Robert E. Wade Management For Echo Vote 1.9 Elect Director Gregory H. Williams Management For Echo Vote 1.10 Elect Director Gregory E. Johnson Management For Echo Vote 1.11 Elect Director Jennifer M. Johnson Management For Echo Vote 1.12 Elect Director William J. Lippman Management For Echo Vote 3 Approve Multi-Manager Structure Management For Echo Vote FRANKLIN MUTUAL SERIES FUND INC. Meeting Date:MAY 18, 2015 Record Date:JAN 27, 2015 Meeting Type:SPECIAL Ticker:TFSIX Security ID:354026767 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward I. Altman Management For Echo Vote 1.2 Elect Director Ann Torre Bates Management For Echo Vote 1.3 Elect Director Burton J. Greenwald Management For Echo Vote 1.4 Elect Director Keith Mitchell Management For Echo Vote 1.5 Elect Director David W. Niemiec Management For Echo Vote 1.6 Elect Director Charles Rubens, II Management For Echo Vote 1.7 Elect Director Jan Hopkins Trachtman Management For Echo Vote 1.8 Elect Director Robert E. Wade Management For Echo Vote 1.9 Elect Director Gregory H. Williams Management For Echo Vote 1.10 Elect Director Gregory E. Johnson Management For Echo Vote 1.11 Elect Director Peter A. Langerman Management For Echo Vote 2 Approve Change of Fundamental Investment Restrictions Management For Echo Vote 3 Approve Multi-Manager Structure Management For Echo Vote TEMPLETON GLOBAL INVESTMENT TRUST Meeting Date:JUN 30, 2015 Record Date:MAR 31, 2015 Meeting Type:SPECIAL Ticker:FFMRX Security ID:88019R526 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Change of Fundamental Investment Policy Regarding Industry Concentration Management For Echo Vote Franklin LifeSmart 2050 Retirement Target Fund FRANKLIN ALTERNATIVE STRATEGIES FUNDS Meeting Date:APR 07, 2015 Record Date:JAN 27, 2015 Meeting Type:SPECIAL Ticker: Security ID:35241W401 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward I. Altman Management For Echo Vote 1.2 Elect Director Ann Torre Bates Management For Echo Vote 1.3 Elect Director Burton J. Greenwald Management For Echo Vote 1.4 Elect Director Keith E. Mitchell Management For Echo Vote 1.5 Elect Director David W. Niemiec Management For Echo Vote 1.6 Elect Director Charles Rubens, II Management For Echo Vote 1.7 Elect Director Jan Hopkins Trachtman Management For Echo Vote 1.8 Elect Director Robert E. Wade Management For Echo Vote 1.9 Elect Director Gregory H. Williams Management For Echo Vote 1.10 Elect Director Gregory E. Johnson Management For Echo Vote 1.11 Elect Director Jennifer M. Johnson Management For Echo Vote FRANKLIN ALTERNATIVE STRATEGIES FUNDS Meeting Date:APR 07, 2015 Record Date:JAN 27, 2015 Meeting Type:SPECIAL Ticker: Security ID:35241W880 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward I. Altman Management For Echo Vote 1.2 Elect Director Ann Torre Bates Management For Echo Vote 1.3 Elect Director Burton J. Greenwald Management For Echo Vote 1.4 Elect Director Keith E. Mitchell Management For Echo Vote 1.5 Elect Director David W. Niemiec Management For Echo Vote 1.6 Elect Director Charles Rubens, II Management For Echo Vote 1.7 Elect Director Jan Hopkins Trachtman Management For Echo Vote 1.8 Elect Director Robert E. Wade Management For Echo Vote 1.9 Elect Director Gregory H. Williams Management For Echo Vote 1.10 Elect Director Gregory E. Johnson Management For Echo Vote 1.11 Elect Director Jennifer M. Johnson Management For Echo Vote FRANKLIN MANAGED TRUST Meeting Date:MAY 18, 2015 Record Date:JAN 27, 2015 Meeting Type:SPECIAL Ticker:FRDPX Security ID:353825888 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward I. Altman Management For Echo Vote 1.2 Elect Director Ann Torre Bates Management For Echo Vote 1.3 Elect Director Burton J. Greenwald Management For Echo Vote 1.4 Elect Director Keith E. Mitchell Management For Echo Vote 1.5 Elect Director David W. Niemiec Management For Echo Vote 1.6 Elect Director Charles Rubens, II Management For Echo Vote 1.7 Elect Director Jan Hopkins Trachtman Management For Echo Vote 1.8 Elect Director Robert E. Wade Management For Echo Vote 1.9 Elect Director Gregory H. Williams Management For Echo Vote 1.10 Elect Director Gregory E. Johnson Management For Echo Vote 1.11 Elect Director Jennifer M. Johnson Management For Echo Vote 1.12 Elect Director William J. Lippman Management For Echo Vote 3 Approve Multi-Manager Structure Management For Echo Vote FRANKLIN MUTUAL SERIES FUND INC. Meeting Date:MAY 18, 2015 Record Date:JAN 27, 2015 Meeting Type:SPECIAL Ticker:TFSIX Security ID:354026767 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward I. Altman Management For Echo Vote 1.2 Elect Director Ann Torre Bates Management For Echo Vote 1.3 Elect Director Burton J. Greenwald Management For Echo Vote 1.4 Elect Director Keith Mitchell Management For Echo Vote 1.5 Elect Director David W. Niemiec Management For Echo Vote 1.6 Elect Director Charles Rubens, II Management For Echo Vote 1.7 Elect Director Jan Hopkins Trachtman Management For Echo Vote 1.8 Elect Director Robert E. Wade Management For Echo Vote 1.9 Elect Director Gregory H. Williams Management For Echo Vote 1.10 Elect Director Gregory E. Johnson Management For Echo Vote 1.11 Elect Director Peter A. Langerman Management For Echo Vote 2 Approve Change of Fundamental Investment Restrictions Management For Echo Vote 3 Approve Multi-Manager Structure Management For Echo Vote TEMPLETON GLOBAL INVESTMENT TRUST Meeting Date:JUN 30, 2015 Record Date:MAR 31, 2015 Meeting Type:SPECIAL Ticker:FFMRX Security ID:88019R526 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Change of Fundamental Investment Policy Regarding Industry Concentration Management For Echo Vote Franklin LifeSmart 2055 Retirement Target Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Franklin Moderate Allocation Fund FRANKLIN ALTERNATIVE STRATEGIES FUNDS Meeting Date:APR 07, 2015 Record Date:JAN 27, 2015 Meeting Type:SPECIAL Ticker: Security ID:35241W401 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward I. Altman Management For Echo Vote 1.2 Elect Director Ann Torre Bates Management For Echo Vote 1.3 Elect Director Burton J. Greenwald Management For Echo Vote 1.4 Elect Director Keith E. Mitchell Management For Echo Vote 1.5 Elect Director David W. Niemiec Management For Echo Vote 1.6 Elect Director Charles Rubens, II Management For Echo Vote 1.7 Elect Director Jan Hopkins Trachtman Management For Echo Vote 1.8 Elect Director Robert E. Wade Management For Echo Vote 1.9 Elect Director Gregory H. Williams Management For Echo Vote 1.10 Elect Director Gregory E. Johnson Management For Echo Vote 1.11 Elect Director Jennifer M. Johnson Management For Echo Vote FRANKLIN ALTERNATIVE STRATEGIES FUNDS Meeting Date:APR 07, 2015 Record Date:JAN 27, 2015 Meeting Type:SPECIAL Ticker: Security ID:35241W880 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward I. Altman Management For Echo Vote 1.2 Elect Director Ann Torre Bates Management For Echo Vote 1.3 Elect Director Burton J. Greenwald Management For Echo Vote 1.4 Elect Director Keith E. Mitchell Management For Echo Vote 1.5 Elect Director David W. Niemiec Management For Echo Vote 1.6 Elect Director Charles Rubens, II Management For Echo Vote 1.7 Elect Director Jan Hopkins Trachtman Management For Echo Vote 1.8 Elect Director Robert E. Wade Management For Echo Vote 1.9 Elect Director Gregory H. Williams Management For Echo Vote 1.10 Elect Director Gregory E. Johnson Management For Echo Vote 1.11 Elect Director Jennifer M. Johnson Management For Echo Vote FRANKLIN MANAGED TRUST Meeting Date:MAY 18, 2015 Record Date:JAN 27, 2015 Meeting Type:SPECIAL Ticker:FRDPX Security ID:353825888 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward I. Altman Management For Echo Vote 1.2 Elect Director Ann Torre Bates Management For Echo Vote 1.3 Elect Director Burton J. Greenwald Management For Echo Vote 1.4 Elect Director Keith E. Mitchell Management For Echo Vote 1.5 Elect Director David W. Niemiec Management For Echo Vote 1.6 Elect Director Charles Rubens, II Management For Echo Vote 1.7 Elect Director Jan Hopkins Trachtman Management For Echo Vote 1.8 Elect Director Robert E. Wade Management For Echo Vote 1.9 Elect Director Gregory H. Williams Management For Echo Vote 1.10 Elect Director Gregory E. Johnson Management For Echo Vote 1.11 Elect Director Jennifer M. Johnson Management For Echo Vote 1.12 Elect Director William J. Lippman Management For Echo Vote 3 Approve Multi-Manager Structure Management For Echo Vote FRANKLIN MUTUAL SERIES FUND INC. Meeting Date:APR 07, 2015 Record Date:JAN 27, 2015 Meeting Type:SPECIAL Ticker:FMEUX Security ID:354026791 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward I. Altman Management For Echo Vote 1.2 Elect Director Ann Torre Bates Management For Echo Vote 1.3 Elect Director Burton J. Greenwald Management For Echo Vote 1.4 Elect Director Keith Mitchell Management For Echo Vote 1.5 Elect Director David W. Niemiec Management For Echo Vote 1.6 Elect Director Charles Rubens, II Management For Echo Vote 1.7 Elect Director Jan Hopkins Trachtman Management For Echo Vote 1.8 Elect Director Robert E. Wade Management For Echo Vote 1.9 Elect Director Gregory H. Williams Management For Echo Vote 1.10 Elect Director Gregory E. Johnson Management For Echo Vote 1.11 Elect Director Peter A. Langerman Management For Echo Vote 2 Approve Change of Fundamental Investment Restriction Regarding Investments In Commodities Management For Echo Vote 3 Approve Multi-Manager Structure Management For Echo Vote 5 Approve Subadvisory Agreement with Franklin Templeton Investment Management Limited Management For Echo Vote TEMPLETON GLOBAL INVESTMENT TRUST Meeting Date:JUN 30, 2015 Record Date:MAR 31, 2015 Meeting Type:SPECIAL Ticker:FFMRX Security ID:88019R526 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Change of Fundamental Investment Policy Regarding Industry Concentration Management For Echo Vote Franklin Multi-Asset Real Return Fund FRANKLIN ALTERNATIVE STRATEGIES FUNDS Meeting Date:APR 07, 2015 Record Date:JAN 27, 2015 Meeting Type:SPECIAL Ticker: Security ID:35241W401 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward I. Altman Management For Echo Vote 1.2 Elect Director Ann Torre Bates Management For Echo Vote 1.3 Elect Director Burton J. Greenwald Management For Echo Vote 1.4 Elect Director Keith E. Mitchell Management For Echo Vote 1.5 Elect Director David W. Niemiec Management For Echo Vote 1.6 Elect Director Charles Rubens, II Management For Echo Vote 1.7 Elect Director Jan Hopkins Trachtman Management For Echo Vote 1.8 Elect Director Robert E. Wade Management For Echo Vote 1.9 Elect Director Gregory H. Williams Management For Echo Vote 1.10 Elect Director Gregory E. Johnson Management For Echo Vote 1.11 Elect Director Jennifer M. Johnson Management For Echo Vote FRANKLIN ALTERNATIVE STRATEGIES FUNDS Meeting Date:APR 07, 2015 Record Date:JAN 27, 2015 Meeting Type:SPECIAL Ticker: Security ID:35241W880 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward I. Altman Management For Echo Vote 1.2 Elect Director Ann Torre Bates Management For Echo Vote 1.3 Elect Director Burton J. Greenwald Management For Echo Vote 1.4 Elect Director Keith E. Mitchell Management For Echo Vote 1.5 Elect Director David W. Niemiec Management For Echo Vote 1.6 Elect Director Charles Rubens, II Management For Echo Vote 1.7 Elect Director Jan Hopkins Trachtman Management For Echo Vote 1.8 Elect Director Robert E. Wade Management For Echo Vote 1.9 Elect Director Gregory H. Williams Management For Echo Vote 1.10 Elect Director Gregory E. Johnson Management For Echo Vote 1.11 Elect Director Jennifer M. Johnson Management For Echo Vote FRANKLIN MUTUAL SERIES FUND INC. Meeting Date:MAY 18, 2015 Record Date:JAN 27, 2015 Meeting Type:SPECIAL Ticker:TFSIX Security ID:354026767 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward I. Altman Management For Echo Vote 1.2 Elect Director Ann Torre Bates Management For Echo Vote 1.3 Elect Director Burton J. Greenwald Management For Echo Vote 1.4 Elect Director Keith Mitchell Management For Echo Vote 1.5 Elect Director David W. Niemiec Management For Echo Vote 1.6 Elect Director Charles Rubens, II Management For Echo Vote 1.7 Elect Director Jan Hopkins Trachtman Management For Echo Vote 1.8 Elect Director Robert E. Wade Management For Echo Vote 1.9 Elect Director Gregory H. Williams Management For Echo Vote 1.10 Elect Director Gregory E. Johnson Management For Echo Vote 1.11 Elect Director Peter A. Langerman Management For Echo Vote 2 Approve Change of Fundamental Investment Restrictions Management For Echo Vote 3 Approve Multi-Manager Structure Management For Echo Vote Franklin Payout 2017 Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Franklin Payout 2018 Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Franklin Payout 2019 Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Franklin Payout 2020 Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Franklin Payout 2021 Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Fund Allocator Series By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 26, 2015 * Print the name and title of each signing officer under his or her signature.
